Citation Nr: 1317678	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  05-29 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an inguinal hernia.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1972 to August 1974.  He also had Reserve service, which appears to have ended in June 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for an inguinal hernia.

In December 2008, the Board denied the claim for service connection for an inguinal hernia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court vacated the December 2008 Board decision, and remanded the case to the Board for further proceedings consistent with a March 2011 Joint Motion for Remand.  In December 2011, the Board remanded the case to the RO for additional development.  The development has been completed and the case is before the Board for final review.

The Board previously noted that while the claim was pending at the Court, the Veteran's attorney representative filed a "notice of disagreement" to the Board's December 2008 decision (see the attorney representative's April 7, 2009 letter).  The RO interpreted this action as a reopened claim (see the April 2010 deferred rating decision), readjudicated the claim (see the May 2010 RO decision) and eventually issued a statement of the case in January 2011.  The Veteran filed an appeal in February 2011. 

The Board previously found that the RO did not have jurisdiction to re-adjudicate the claim while it was pending at the Court.  The law is clear that the Court has exclusive jurisdiction to review decisions of the Board.  See 38 U.S.C.A. § 7252(a).  The statute states: "The Secretary may not seek review of any such decision."  As the Veteran and his attorney representative re-filed the same exact claim ("service connection for hernia") the Board finds that any adjudication that has taken place since the December 2008 decision is invalid.  


FINDING OF FACT

The Veteran does not have a current inguinal hernia disability.


CONCLUSION OF LAW

The criteria for establishing service connection for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

In an August 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2012).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  The case was readjudicated in January 2013.

The Veteran was not informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006).  In any event, as will be discussed below, the Board finds that the evidence of record does not support a grant of service connection for an inguinal hernia.  In light of this denial, no rating or effective date will be assigned.  Thus, the Board finds that there can be no possibility of any prejudice to the Veteran in proceeding with the issuance of a final decision of the claims adjudicated in this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service VA treatment records, records from the Social Security Administration, lay statements, and a VA examination report pertaining to other claims. 

The Board acknowledges that the Veteran was not provided with a VA examination to evaluate his claimed inguinal hernia disability.  However, VA need not conduct an examination with respect to that claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2012); see also McLendon v. Nicholson, 20 Vet. App. 79   (2006).  Specifically, as explained below, the evidence of record does not show a present inguinal hernia disability or persistent or recurrent symptoms attributed to an inguinal hernia disability.  Therefore, a VA examination is not warranted.

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the RO requested information from the Veteran regarding all periods of service; requested treatment records from the United States Air Force Hospital in Homestead, Florida and all personnel and service treatment records from the Veteran's unit (reported as HHC 841st Engineer Battalion); documented efforts to obtain those records and in accordance with 38 C.F.R. § 3.159(e) notified the Veteran and his attorney that the records were unavailable; issued a supplemental statement of the case; and scheduled the Veteran for a requested hearing before the Board, which his attorney cancelled on his behalf.  Thus, the Board finds that the RO substantially complied with the prior remand directives, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument, and he was represented by an attorney since April 2009.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran asserted in his August 2004 claim for service connection that he has a current hernia disorder that was incurred during active duty for training (ACDUTRA) in 1974 while serving with the HHS 841st Engineer Battalion.  He indicated that he received treatment in 1974 at the Air Force Hospital at the Homestead Air Force Base (AFB), Florida.  In his substantive appeal received in August 2005, he asserted that he had "endured the pain of this hernia since 1972."  He stated that his physician diagnosed a hernia even though various tests did not detect a hernia.  He reported that every time he bends or moves suddenly, the hernia pops out.

The Veteran's February 1972 enlistment examination initially noted an asymptomatic inguinal hernia protruding upon coughing, but this notation is crossed out.  Another notation states: "Re-eval [July 1972]-no hernia.  Also see MD letter" [sic].  No letter is in the Veteran's service treatment records.  An August 1972 treatment record from Fort Knox, Kentucky states that the Veteran had pain in the groin area when running but that no hernia was present.  The diagnosis was muscle strain.  In May 1978 and August 1983 Army Reserve reports of medical history, the Veteran denied currently or ever having a hernia.  On examination in May 1978 and August 1983, clinical evaluation of the abdomen and viscera, including for hernia, was reported as negative.  In August, he reported his usual occupation as "labor."

The Veteran's service personnel records reflect Reserve service with the HHC 841st Engineer Battalion in Miami, Florida in 1975 and 1976.

A July 2004 VA discharge summary reflects that the Veteran was admitted for a diagnostic laparoscopy for a questionable history of abdominal hernia and for hernia repair if necessary, and lists a diagnosis of "abdominal hernias."  The narrative report indicates that "laparoscopy revealed no abdominal hernia and was terminated immediately."  

In his January 2005 notice of disagreement, the Veteran asserted that he was diagnosed and treated for a hernia disorder at the Miami VA Medical Center (VAMC). 

During October 2006 VA treatment, the Veteran stated that he had a knot with a bruise on his left hip.  A problem list included "abdominal pain of other specified site."  Reported clinical findings from an October 2006 MRI of the left hip included no inguinal mass or lymphadenopathy.

The Veteran applied for disability benefits from the Social Security Administration (SSA) in May 2007, asserting that back and hip injuries since an October 2006 workplace accident prevented him from working.  During a June 2007 examination in connection with his claim for SSA disability benefits, the Veteran complained of low back pain and described an October 2006 workplace injury involving a forklift hitting him and subsequently developing back and left hip pain.  On examination, the abdomen was nontender and there were no masses or organomegaly.  A record of a September 2007 telephone contact indicates that the Veteran clarified his job as an auto detailer and reported that he had always been a laborer.  SSA disability benefits were awarded based on a primary diagnosis of disorders of the back.

A partial VA treatment record, which appears to be dated in May 2009, shows that the Veteran reported "occasional epigastric pain related to 'hernia' for x years" during a review of systems.  Examination findings of the abdomen included "positive epigastric hernia, evidenced only by leaning forward."

In March 2011, the parties to the Joint Motion for Remand agreed that VA failed to assist the Veteran because his records regarding reported treatment for a hernia at the Air Force Hospital at the Homestead AFB in Florida while service on ACDUTRA had not been requested, nor had his records from his period of service in the Reserves been requested.

An August 2012 letter to the Veteran and his attorney notified them of efforts to obtain all relevant medical and personnel records from the Veteran's time in the United States Army Reserve and that negative responses were received from the U.S. Army Human Resources Command, Fort Knox, Kentucky and from the medical command at Homestead Air Reserve Base in Florida.  A negative response from the Air Force Personnel Command at San Antonio-Randolph Air Force Base was received later in August 2012.  A December 2012 memorandum made a formal finding of unavailability of the requested records, detailed efforts to obtain the records, and concluded that further efforts to obtain the records would be futile.  A January 2013 supplemental statement of the case again outlined the efforts to obtain the records the Veteran had cited and readjudicated the claim.

Having carefully considered the medical and lay evidence and the Veteran's contentions, the Board finds that service connection for an inguinal hernia is not warranted.

Initially, the Board acknowledges that the Veteran is competent to describe symptoms he experiences such as pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding a hernia or to determine the etiology of a claimed hernia as such matters require medical testing and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the Veteran's lay assertions on these points.

In this case, the Board finds that service connection for an inguinal hernia is not warranted because there is no evidence of a current hernia disability.  The Board carefully considered the May 2009 VA treatment record, which noted "positive epigastric hernia, evidenced only by leaning forward" and the Veteran's January 2005 statement that he had been diagnosed and treated for a hernia.  However, a July 2004 diagnostic laparoscopy revealed no abdominal hernia, and an October 2006 MRI of the left hip revealed no inguinal mass.  The Board finds these July 2004 and October 2006 diagnostic tests to be more persuasive than the May 2009 record, which did not reflect a definitive diagnosis of a hernia.  Even if the May 2009 treatment record was sufficient to establish hernia pathology, the normal diagnostic testing in 2004 and 2006 would preclude any claim that a hernia was present since service.  

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Where, as here, the claims file is void of any competent medical evidence establishing that the Veteran currently has a hernia disability, the condition for which service connection is sought is not established, and thus, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

To the extent that the Veteran asserts that a hernia was incurred during active duty service in 1972 or during ACDUTRA service in 1974 and since that time, the Board finds that he is not a credible historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In this regard, the Board notes that in connection with his claim of service connection the Veteran reported a 1972 or 1974 onset of the claimed hernia; however, he denied currently or ever having a hernia in May 1978 and August 1983.  His remote assertions made 30 years or more after separation from active duty service that he incurred a hernia disorder in 1972 during active duty service or in 1974 during ACDUTRA service and made in connection with his claim for VA benefits contradict his earlier statements in May 1978 and August 1983 denying currently or ever having a hernia.  Therefore, the Board finds that the Veteran is not credible with regard to the onset of a claimed hernia disorder, which is not confirmed by medical evidence of record. 

In summary, the Veteran is not shown to have a current hernia disability.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for an inguinal hernia.


ORDER

Service connection for an inguinal hernia is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


